                              UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW MEXICO
In re: DAVID WAYNE JACKSON,                                                     No. 16-12666-j7
        Debtor.


                                       MEMORANDUM OPINION

        THIS MATTER is before the Court on the Chapter 7 Trustee’s Application for

Compensation (“Fee Application”). See Docket No. 112. Debtor, David Wayne Jackson, pro se,1

(hereinafter, Mr. Jackson) objected to the Fee Application, asserting that the Chapter 7 Trustee

should not be awarded any compensation because of his alleged mishandling of the estate. See

Docket No. 115. The Court held a final, evidentiary hearing on the Fee Application on March 18,

2019 and took the matter under advisement. After careful consideration of the Fee Application

and the evidence presented at the final hearing, and being otherwise sufficiently informed, the

Court finds that the Fee Application should be granted.

                                FACTS AND PROCEDURAL HISTORY2

        Mr. Jackson is a 73 year old black man. He will tun 74 this year. He is a four-year veteran

of the armed forces and served in Vietnam. While in the Air Force, Mr. Jackson served as a

weapons and nuclear weapons loader, with a top secret security clearance. Since 1984, Mr.

Jackson has lived in Clovis. He attended Eastern New Mexico University in Portales, New

Mexico. In 1997, he earned a master’s degree in psychology and counseling. Mr. Jackson opened

a group home called New Vision Group Home and Shelter in 2003 and served as its clinical

director and as a therapist until the home was closed in March of 2017. New Vision Group


1
  Mr. Jackson initially had bankruptcy counsel to represent him. Even though the docket reflects that Mr. Jackson’s
counsel of record has not withdrawn, Mr. Jackson acknowledges that he is no longer represented by counsel and has
been proceeding pro se.
2
  With the parties’ consent, the Court took judicial notice of all of the documents filed of record in Mr. Jackson’s
bankruptcy case and in Adversary Proceeding Nos. 17-1049 j and 17-1963 J.



Case 16-12666-j7          Doc 128        Filed 05/10/19        Entered 05/10/19 13:46:27 Page 1 of 14
Home, a New Mexico General Partnership a/k/a New Vision Group Home and Shelter (“New

Vision”) filed a Chapter 11 bankruptcy case on September 13, 2016 as Case No. 16-12286-j11.3

New Vision did not pay all required gross receipts taxes. At the time, Mr. Jackson believed his

partner in New Vision had been paying the gross receipts taxes. Mr. Jackson is personally liable

for the unpaid gross receipts taxes.

        Mr. Jackson filed a voluntary petition under Chapter 7 of the Bankruptcy Code on

October 28, 2016. See Docket No. 1. Mr. Jackson was then represented by bankruptcy counsel.

Id. Clarke C. Coll (“Chapter 7 Trustee”) was appointed Chapter 7 trustee. See Docket No. 6. Mr.

Jackson was granted a discharge on February 21, 2017. See Docket No. 20.

        Mr. Jackson scheduled the following real property in his bankruptcy schedules:

                 2831 Gerry Place, Las Vegas, Nevada (the “Las Vegas Property”);4

                 3209 Mandell Circle, Clovis, New Mexico (“Residence”);

                 3205 Mandell, Clovis, New Mexico (“Rental Property A”);

                 3204 Mandell, Clovis, New Mexico (“Rental Property B”); and

                 1420 PR Lyons, Clovis, New Mexico

See Docket No. 11. The value of the Las Vegas Property in Schedule A/B is listed as $120,000.

Id. Mr. Jackson testified that he really did not think much about the value of the Las Vegas

Property disclosed in his bankruptcy schedules because he did not think he would lose the Las

Vegas Property as a result of his bankruptcy. As of the petition date, Mr. Jackson’s daughter



3
  New Vision later converted from Chapter 11 to Chapter 7. See Case No. 16-12286-j7 – Docket No. 59. New
Vision’s Chapter 7 case was closed on March 29, 2018. At the final hearing on the Fee Application, Mr. Jackson
alleged that Chapter 7 Trustee improperly contacted the State of New Mexico Children, Youth and Families
Department (“CYFD”). A letter from CYFD to Mr. Jackson dated March 1, 2017 was admitted into evidence as
Exhibit A. The letter was filed in the New Vision bankruptcy case, not Mr. Jackson’s individual bankruptcy case.
No evidence was presented to substantiate Mr. Jackson’s claim that the Chapter 7 Trustee contacted CYFD.
4
  Schedule A identifies the property as Unit 2921. See Docket No. 1. The proper unit number is Unit 2926. See
Docket No. 28.

                                                        ‐2-

Case 16-12666-j7          Doc 128       Filed 05/10/19         Entered 05/10/19 13:46:27 Page 2 of 14
lived in the Las Vegas Property; she did not pay rent. Mr. Jackson scheduled a debt to the State

of New Mexico Taxation and Revenue Department (“NMTRD”) for unpaid gross receipts taxes

in the amount of $734,889.55. Id.

       Meeting of Creditors

       Mr. Jackson attended the meeting of creditors conducted in his bankruptcy case in

Roswell, New Mexico. Mr. Jackson testified at the hearing on the Fee Application that he felt

that the Chapter 7 Trustee was disrespectful to him in the way he asked Mr. Jackson questions at

the meeting of creditors. An audio recording of the meeting of creditors was played into the

record at the final hearing on the Fee Application. At the meeting of creditors, the Chapter 7

Trustee questioned Mr. Jackson about his assets listed on his schedules. When Mr. Jackson

testified at the meeting of creditors that he gambled and has had gambling losses, the Chapter 7

Trustee commented that if Mr. Jackson stopped gambling he might be able to pay some debts

back. The audio recording of the meeting of creditors does not support Mr. Jackson’s contention

that the Chapter 7 Trustee was disrespectful toward Mr. Jackson, or treated Mr. Jackson

differently from other debtors because of his race.

       Clarke Coll, Chapter 7 Trustee

       The Chapter 7 Trustee has been on the panel of chapter 7 trustees since 2003 and has

served as trustee in thousands of bankruptcy cases since that time. Chapter 7 panel trustees work

under the umbrella of the United States Trustee’s Office. The Chapter 7 Trustee treated Mr.

Jackson fairly and with the same care and consideration he gives to all debtors whose bankruptcy

estates he is appointed to administer. Chapter 7 trustees routinely question debtors about possible

gambling and gambling losses, and if there is a concern about some issue relating to gambling

the United States Trustee may investigate further. There is no evidence that would support a



                                                ‐3-

Case 16-12666-j7      Doc 128       Filed 05/10/19    Entered 05/10/19 13:46:27 Page 3 of 14
finding that the Chapter 7 Trustee mistreated Mr. Jackson or otherwise discriminated against Mr.

Jackson because of his race.

        Administration of the Bankruptcy Estate

        In March of 2017, the Chapter 7 Trustee determined that there were bankruptcy estate

assets to be administered in Mr. Jackson’s Chapter 7 case. See Trustee’s Report of Assets –

docket entry on March 29, 2017. He performed tax lien searches to determine whether any of the

real property listed in Mr. Jackson’s Schedule A/B was encumbered. He determined that the Las

Vegas Property was the estate’s primary, unencumbered asset. Mr. Jackson’s other significant

assets were his Residence, Rental Property A, and Rental Property B (together, the “Mandell

Properties”). Each of those properties has approximately $10,000 to $12,000 in equity, but

because tax liens encumbered those properties, the Chapter 7 Trustee ultimately determined that

the sale of those assets would not yield a sufficient benefit to creditors to justify selling the

properties.

        The Chapter 7 Trustee retained counsel to represent him in the bankruptcy case on May

30, 2017. See Docket No. 27. Mr. Jackson has only spoken to the Chapter 7 Trustee two times: at

the meeting of creditors and at the final hearing on the Fee Application. Communications with

Mr. Jackson during the administration of the bankruptcy estate were conducted through the

Chapter 7 Trustee’s counsel.

        It took some time for the Chapter 7 Trustee to determine whether to sell the Mandell

Properties. The Chapter 7 Trustee filed an application to employ Town & Country Real Estate,

Inc. to market and sell the Mandell Properties in June of 2017. See Docket No. 34. Issues arose

concerning the accounting of the rents received from Rental Property B. Coordinating a time for

the broker to view the interior of the Mandell Properties also took some effort. In addition, the



                                                  ‐4-

Case 16-12666-j7        Doc 128     Filed 05/10/19      Entered 05/10/19 13:46:27 Page 4 of 14
Chapter 7 Trustee attempted to negotiate a carve out agreement with the Internal Revenue

Service with respect to the tax liens on Rental Property B that would provide a benefit to

creditors other than the taxing authorities.

       In July of 2017, the Chapter 7 Trustee filed a motion to compel Mr. Jackson to turnover

or surrender the Las Vegas Property and the Mandell Properties, and to turnover rental proceeds.

See Chapter 7 Trustee’s Motion to Compel Turnover or Surrender of Real Properties and Rental

Proceeds (“Motion for Turnover”) – Docket No. 32. The Motion for Turnover did not get

resolved until December of 2017. See Stipulation Resolving Trustee’s Motion for Turnover or

Surrender of Real Properties and Rental Proceeds (“Stipulation”) – Docket No. 72. Ultimately

Mr. Jackson turned over $750 in pre-petition rental proceeds from Rental Property A and/or

Property B to the estate. The Chapter 7 Trustee agreed not to seek turnover of the Residence and

did not sell the Residence, and determined not to sell Rental Property A or Rental Property B

because the value of the properties did not justify the expense of administering those assets.

       Related Adversary Proceedings

       The Chapter 7 Trustee filed two adversary proceedings in connection with Mr. Jackson’s

bankruptcy case: 1) Complaint seeking turnover of the Las Vegas Property – Adversary

Proceeding No. 17-1049 J (“Adversary Proceeding No. 1”) filed June 28, 2017; and 2) Chapter 7

Trustee’s Complaint for Revocation of Discharge – Adversary Proceeding No. 17-1063 J

(“Adversary Proceeding No. 2”) filed August 8, 2017. Adversary No. 1 resulted in the entry of a

default judgment on August 15, 2017 against Trentina Jackson, Mr. Jackson’s daughter who

resided in the Las Vegas Property. See Adversary No. 1 – Docket No. 15. The Default Judgment

ordered Trentina Jackson to turnover the Las Vegas Property to the Chapter 7 Trustee within ten

days of the date of entry of the Default Judgment. Id.



                                                ‐5-

Case 16-12666-j7       Doc 128      Filed 05/10/19       Entered 05/10/19 13:46:27 Page 5 of 14
       In Adversary Proceeding No. 2, the Trustee sought to revoke Mr. Jackson’s discharge

based on his failure to turnover rental proceeds from the Rental Property A and Rental Property

B, and based on an allegation that Mr. Jackson failed to schedule real property located at 3501

Corlington, Clovis, New Mexico (the “Corlington Property”) on his schedules. See Adversary

Proceeding No. 2 – Docket No. 1. The Corlington Property was identified in the

Certification/Statement Regarding Marital Status as the address of Opal Jackson, Mr. Jackson’s

non-filing spouse. See Docket No. 7. In addition, the Chapter 7 Trustee learned from a search of

the Curry County Assessor’s records that the Corlington Property was owned by a person named

David Jackson.

       Counsel for the Chapter 7 Trustee contacted Mr. Jackson’s bankruptcy counsel to inquire

about the Corlington Property and requested that Mr. Jackson amend his schedules to list the

Corlington Property. See Exhibit 11. There is no evidence that any explanation of the ownership

of the Corlington Property was provided to counsel for the Chapter 7 Trustee before the Chapter

7 Trustee filed Adversary Proceeding No. 2. Ultimately, upon further investigation, the Chapter

7 Trustee confirmed that Mr. Jackson does not own the Corlington Property. Rather, the

Corlington Property is owned by Mr. Jackson’s son, David Jackson, Jr. See Chapter 7 Trustee’s

Motion to Dismiss Adversary Proceeding – Docket No. 80 and Adversary Proceeding No. 2 –

Docket No. 17. Adversary Proceeding No. 2 was resolved by the Stipulation and was ultimately

dismissed. See Adversary Proceeding No. 2 – Docket No. 18.

       Sale of the Las Vegas Property

       The Chapter 7 Trustee employed Keller Williams Realty Southwest (“Keller Williams”)

to market and sell the Las Vegas Property. See Docket No. 36 and Exhibit J-1. The brokerage

listing agreement with Keller Williams reflects a listing sales price of $139,000 for the Las



                                                ‐6-

Case 16-12666-j7       Doc 128     Filed 05/10/19     Entered 05/10/19 13:46:27 Page 6 of 14
Vegas Property. See Exhibit J-1. The listing price for the Las Vegas Property was based on the

realtor’s recommendation, and is consistent with the market analysis conducted by Keller

Williams. See Exhibit 1 (showing a comparable market analysis with prices ranging from a low

of $122,000 to a high of $141,335). The Chapter 7 Trustee reasonably relied on the realtor’s

recommendation and market analysis both with respect to the $139,000 listing price.

         On September 29, 2017, the Chapter 7 Trustee filed a motion to approve the sale of the

Las Vegas Property for a purchase price of $125,000. See Chapter 7 Trustee’s Motion to

Approve Sale of Real Property Free and Clear of Liens, Claims and Interests (“Motion to

Approve Sale”) – Docket No. 50. The Chapter 7 Trustee reasonably relied on the realtor in

accepting the $125,000 sales price for the Las Vegas Property. The sales price was also higher

than the value of the Las Vegas Property stated in Mr. Jackson’s bankruptcy schedules.

        The deadline to object to the Motion to Approve Sale was October 23, 2017. See Docket

No. 52. Mr. Jackson did not file an objection to the Motion to Approve Sale. No other objections

to the Motion to Approve Sale were timely filed.

        Mr. Jackson purchased the Las Vegas Property for $111,000 in 2015. His wife

contributed $40,000 towards the purchase price. See Opal Jackson’s Proof of Claim No. –

Exhibit No. J-17.5 Mr. Jackson believes the Las Vegas Property is worth between $172,000 and

$182,000 because it is a two-bedroom condo in a prime location.6 Mr. Jackson testified that his

daughter, who had been living in the Las Vegas Property, offered to purchase the Las Vegas

Property from the Chapter 7 Trustee, but that the Chapter 7 Trustee refused to sell it to her. The



5
  The Court sustained the Chapter 7 Trustee’s objection to Opal Jackson’s claim, finding that the funds Ms. Jackson
contributed to purchase the Las Vegas Property were community property and did not give rise to a claim against the
bankruptcy estate. See Memorandum Opinion and Order – Docket No. 104.
6
  Mr. Jackson provided a copy of two internet listings for properties in the same complex reflecting a price of
$182,900. See Exhibits 24 and 25. It appears from these exhibits that the price may be a listing price. The website
reflected on the bottom of the exhibits is: www.seevegashomesforsale.com.

                                                       ‐7-

Case 16-12666-j7          Doc 128       Filed 05/10/19        Entered 05/10/19 13:46:27 Page 7 of 14
Chapter 7 Trustee testified that he never spoke with Mr. Jackson’s daughter, and that to his

knowledge, his attorneys never spoke to her about purchasing the Las Vegas Property. The

Chapter 7 Trustee was never made aware of any offer Mr. Jackson’s daughter may have made to

purchase the Las Vegas Property; no written purchase offer from Mr. Jackson’s daughter was

submitted to the real estate broker or to the Chapter 7 Trustee or was proffered in evidence.

       The Court granted the Motion to Approve Sale on October 27, 2017. See Docket No. 62.

The Chapter 7 Trustee sold the Las Vegas Property for $125,000. See Motion to Approve Sale,

Exhibit A – Docket No. 50; Trustee’s Report of Sale – Docket No. 69. After payment of the

closing costs of sale charged to the bankruptcy estate, outstanding, pro-rated real property taxes,

outstanding homeowners’ association dues and transfer fees, county transfer tax, and the realtor’s

commission, the net proceeds of the sale to the bankruptcy estate were $106,413.58. Id.

Although the closing costs exceeded the Chapter 7 Trustee’s estimated closing costs at the time

the Motion to Approve Sale was filed, the excess was largely attributable to the condition which

the tenant left the Las Vegas Property prior to the closing of the sale.

       The Trustee’s Fee Application and Final Report

       The Chapter 7 Trustee filed the Fee Application on November 14, 2018. See Docket No.

112. The Fee Application reports total receipts of $126,986.83 from the administration of

bankruptcy estate property. Of that amount, disbursements of $41,679.32 have already been

approved. Id. The Fee Application requests total compensation of $10,525.66, consisting of the

Chapter 7 Trustee’s commission of $9,570.00 plus expenses of $955.66. Id. The remaining funds

in the estate will be distributed to the State of New Mexico Taxation and Revenue Department

(“NMTRD”) in partial payment of its allowed priority claim. Id. See also Stipulation as to Claim

#3 of New Mexico Taxation & Revenue Department – Docket No. 110 (granting NMTRD and



                                                 ‐8-

Case 16-12666-j7       Doc 128      Filed 05/10/19     Entered 05/10/19 13:46:27 Page 8 of 14
allowed priority claim in the amount of $128,243.30). The bankruptcy estate funds are

insufficient to make any distribution on unsecured non-priority claims. See Fee Application.

         Mr. Jackson’s non-filing spouse,7 Opal Jackson, filed an objection to the Chapter 7

Trustee receiving any money. See Docket No. 105.8 The Chapter 7 Trustee filed the Trustee’s

Final Report (“TFR”) and the Fee Application on November 14, 2018. See Docket Nos. 111 and

112. Mr. Jackson filed an objection to the Fee Application on December 3, 2018. See Docket No.

115. The Court overruled Opal Jackson’s objection to the Fee Application based on her failure to

appear at the preliminary hearing on the Fee Application held December 12, 2018. See Order

Resulting from Preliminary Hearing on Chapter 7 Trustee’s Application for Compensation –

Docket No. 118.

         Consistent with the Fee Application, the TFR lists approved disbursements totaling

$41,679.32 and a proposed disbursement of $74,781.85 to the NMTRD in payment of a portion

of its allowed priority claim.

                                                 DISCUSSION9

         Section § 704 defines the duties of a Chapter 7 trustee. 11 U.S.C. § 704. Among other

things, the Chapter 7 trustee is charged to “collect and reduce to money the property of the estate

. . . and close such estate as expeditiously as is compatible with the best interests of parties in

interest.” 11 U.S.C. § 704(a)(1). The Chapter 7 trustee must also “investigate the financial affairs

of the debtor” and “be accountable for all property received.” 11 U.S.C. § 704(a)(2) and (4). “‘A



7
  Mr. Jackson has been separated from his wife, Opal Jackson, for more than a year before Mr. Jackson filed his
bankruptcy petition. He and Opal Jackson live in separate residences.
8
  Because the Chapter 7 Trustee had not yet filed a final report or application for compensation, the Court entered an
order regarding Opal Jackson’s objection to the Chapter 7 Trustee’s fees explaining that the objection was
premature, and that the Court would set a hearing on Ms. Jackson’s objection after the Chapter 7 Trustee filed an
application for compensation or request for payment of the Chapter 7 Trustee’s commission. See Docket No. 107.
9
  Any additional facts contained in the Discussion section of this Memorandum Opinion are part of the Court’s
findings of fact issued in accordance with Fed. R. Bankr. P. 7052 and Fed. R. Bankr. P. 9014.

                                                         ‐9-

Case 16-12666-j7           Doc 128        Filed 05/10/19        Entered 05/10/19 13:46:27 Page 9 of 14
chapter 7 trustee is a fiduciary of the estate whose principal duty is to administer estate property

so as to maximize distribution to unsecured creditors, whether priority or general.’” In re Bird,

577 B.R. 365, 375 (10th Cir. BAP 2017) (quoting In re All Island Truck Leasing Corp., 546 B.R.

522, 532 (Bankr. E.D.N.Y. 2016)). The Chapter 7 trustee liquidates the debtor’s non-exempt

bankruptcy estate assets for the purpose of distributing the proceeds to the debtor’s creditors. Id.

Once the bankruptcy estate has been administered, the Chapter 7 trustee must “make a final

report and file a final account of the administration of the estate.” 11 U.S.C. § 704(a)(9).

         A Chapter 7 trustee’s compensation for administering the bankruptcy estate is limited by

11 U.S.C. § 326, which fixes a percentage fee based on the total disbursements from estate

assets.10 See also, In re Morreale, 595 B.R. 409, 414-15 (10th Cir. BAP 2019) (“Section 326(a)

caps the maximum compensation a Chapter 7 trustee can receive in a case by establishing a

multi-tiered commission formula for calculating a Chapter 7 trustee’s reasonable

compensation.”). Allowance of the Chapter 7 trustee’s compensation is subject to a

reasonableness requirement. 11 U.S.C. § 326(a) (“[T]he court may allow reasonable

compensation . . .”) (emphasis added); In re Miniscribe Corp., 309 F.3d 1234, 1240-41 (10th Cir.

2002) (the court must assess reasonableness when awarding trustee’s compensation under §326).

To determine the amount of the trustee’s reasonable compensation, 11 U.S.C. § 330(a)(7) directs

the Court to “treat such compensation as a commission, based on section 326.” 11 U.S.C. §




10
  Section 326(a) provides:
        In a case under chapter 7 or 11, the court may allow reasonable compensation under section 330 of this title
        of the trustee for the trustee’s services, payable after the trustee renders such services, not to exceed 25
        percent on the first $5,000 or less, 10 percent on any amount in excess of $5,000 but not in excess of
        $50,0000, 5 percent on any amount in excess of $50,000 but not in excess of $1,000,000, and reasonable
        compensation not to exceed 3 percent of such moneys in excess of $1,000,000, upon all moneys disbursed
        or turned over in the case by the trustee to parties in interest, excluding the debtor , but including holders of
        secured claims.
11 U.S.C. § 326(a).

                                                          ‐10-

Case 16-12666-j7           Doc 128        Filed 05/10/19         Entered 05/10/19 13:46:27 Page 10 of 14
330(a)(7). Finally, a Chapter 7 trustee may also be reimbursed for actual, necessary expenses

incurred in administering the bankruptcy estate. See 11 U.S.C. § 330(a)(1)(B).

       The Chapter 7 Trustee requests compensation of fees totaling $9,570.00 and expenses of

$955.66. A Chapter 7 trustee’s commission is earned under 11 U.S.C. § 326(a) based solely on

disbursements to parties in interest. See 3 Collier on Bankruptcy, ¶ 326.02[1][e] (Richard Levin

& Henry J. Sommer, eds., 16th ed.) (“The trustee’s compensation is based upon the monies the

trustee distributes to parties in interest.”). As explained below, none of Mr. Jackson’s objections

to the Fee Application merit a reduction in the requested compensation. The Court, therefore,

concludes that the Chapter 7 Trustee’s commission represents reasonable compensation for the

exercise of his duties in administering Mr. Jackson’s bankruptcy estate.

       Mr. Jackson’s Objections

       Mr. Jackson has repeatedly complained to the Court in prior hearings that he had “the

bankruptcy case from hell” and claims that the Chapter 7 Trustee mistreated him because he is a

black man. He characterizes his bankruptcy experience as “a hate crime targeting a Black Man.”

Docket 115. There is no evidence that the Chapter 7 Trustee mistreated Mr. Jackson because of

his race. The Chapter 7 Trustee and Mr. Jackson have spoken to each other only two times over

the course of the entire bankruptcy case: at the meeting of creditors and at the final hearing on

the Fee Application. The audio recording from the meeting of creditors was played into the

record at the final hearing on the Fee Application. Having listened to the recording, the Court is

completely satisfied that the Chapter 7 Trustee did not mistreat or disrespect Mr. Jackson

because of his race. The questions the Chapter 7 Trustee asked Mr. Jackson at the meeting of

creditors were routine questions asked of all debtors at their meetings of creditors. Both Mr.




                                                ‐11-

Case 16-12666-j7      Doc 128     Filed 05/10/19       Entered 05/10/19 13:46:27 Page 11 of 14
Jackson and the Chapter 7 Trustee treated each other respectfully at the final hearing on the Fee

Application.

       The Court is also completely satisfied that race did not play any role in any other actions

the Chapter 7 Trustee took in connection with Mr. Jackson’s bankruptcy case. Mr. Jackson

questions why the Chapter 7 Trustee liquidated any of his assets because, in Mr. Jackson’s view,

he did not have any creditors and did not owe creditors any money. Mr. Jackson overlooks

NMTRD’s allowed priority claim, which is more than the total receipts the Chapter 7 Trustee

received from the administration of the bankruptcy estate assets.

       Mr. Jackson also complains that the Chapter 7 Trustee sold the Las Vegas Property for

much less than it was actually worth. Mr. Jackson questions why the sales price of $125,000 was

much less than the listing price of $139,000. The Chapter 7 Trustee properly and reasonably

relied on the real estate broker to assess the value of the Las Vegas Property, list it for sale, and

find a purchaser. The sales price ultimately obtained was commensurate with the broker’s

recommendations and anticipated sales price, and, in fact, was more than the $120,000 value of

the Las Vegas Property Mr. Jackson listed in his schedules. Mr. Jackson did not file an objection

to the Chapter 7 Trustee’s Motion to Approve Sale.

       Mr. Jackson also asserts that the commission to the broker and other fees, which brought

the net proceeds from the sale of the Las Vegas Property down to $106,413.58, were much too

high. The Motion to Approve Sale estimated net proceeds of $111,730.65, a little over $5,000

more than the actual net proceeds. See Docket Nos. 50 and 69. Most of the increased costs of

sale are attributable to a credit to the sellers for damage because the property was left unclean

and in a damaged condition. See TFR, Exhibit B at pp. 6-7, reflecting itemized deductions from

the proceeds of the sale of the Las Vegas Property.



                                                 ‐12-

Case 16-12666-j7       Doc 128     Filed 05/10/19       Entered 05/10/19 13:46:27 Page 12 of 14
       Mr. Jackson also complains that he was not kept informed about the sale of the Las

Vegas Property. However, notice of the deadline to object to the Motion to Approve Sale was

sent to Mr. Jackson at the Residence. See Docket No. 52-1. A Notice of Deadline for Filing

Objections to Chapter 7 Trustee’s Application to Employ Keller Williams Realty Southwest as

Real Estate Brokers (“Notice”) was also sent to Mr. Jackson. See Docket No. 29-1. The Notice

disclosed that Keller Williams believed that the fair market value of the Las Vegas Property was

between $122,000 and $137,000. See Docket No. 29. Mr. Jackson did not file an objection to the

application to employ Keller Williams and did not file an objection to the Motion to Approve

Sale. Having failed to timely object to the Motion to Approve Sale at the time the Las Vegas

Property was sold, Mr. Jackson cannot now complain that the Chapter 7 Trustee should not be

paid his commission based on the sales price of the Las Vegas Property.

       Mr. Jackson characterizes the Chapter 7 Trustee’s administration of the estate as the

misappropriation of money that rightfully belongs to Mr. Jackson. Because the sales price for the

Las Vegas Property was for far less than Mr. Jackson contends the property was worth, and

because the closing costs were high, Mr. Jackson concludes that the Chapter 7 Trustee has stolen

his money. The evidence presented to the Court does not support such conclusions. The closing

costs from the sale of the Las Vegas Property were itemized and disclosed in detail in the TFR.

See Docket No. 111 at pp. 6 -7. A significant portion of NMTRD’s allowed priority claim will be

paid from the remaining proceeds from the sale of the Las Vegas Property.

                                         CONCLUSION

       There is no evidence that the Chapter 7 Trustee was influenced or motivated by race in

exercising his duties to administer the bankruptcy estate or that the Chapter 7 Trustee treated Mr.

Jackson any differently than any other debtor. The Chapter 7 Trustee properly carried out his



                                               ‐13-

Case 16-12666-j7      Doc 128     Filed 05/10/19      Entered 05/10/19 13:46:27 Page 13 of 14
duties under 11 U.S.C. § 704 to investigate Mr. Jackson’s financial affairs, collect and reduce to

money the non-exempt bankruptcy estate assets for the benefit of creditors, and properly account

for all property received. The requested fee is based on the commission formula contained in 11

U.S.C. § 326(a), plus actual, necessary expenses as authorized under 11 U.S.C. § 330(a)(1)(B).

Based on the foregoing, the Court concludes that the requested compensation is reasonable and

that Fee Application should be approved.

       The Court will enter a separate order consistent with this Memorandum Opinion.




                                             ________________________________
                                             ROBERT H. JACOBVITZ
                                             United States Bankruptcy Judge

Date entered on docket: May 10, 2019

COPY TO:

David Wayne Jackson
3209 Mandell Circle
Clovis, NM 88101

Clarke C. Coll
Chapter 7 Trustee
PO Box 2288
Roswell, NM 88202-2288

Edward Alexander Mazel
Attorney for Chapter 7 Trustee
Askew & Mazel, LLC
1122 Central Ave. SW, Suite 1
Albuquerque, NM 87102



z




                                               ‐14-

Case 16-12666-j7      Doc 128     Filed 05/10/19      Entered 05/10/19 13:46:27 Page 14 of 14
